Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 14 July 1807
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


                        
                            My dear Sir
                     
                            Washington July 14. 07.
                        
                        I recieved last night your letter of May 6. and a vessel being just now sailing from Baltimore affords me an
                            opportunity of hastily acknoleging it. your exhortation to make a provision of arms is undoubtedly wise, and we have not been inattentive to it. our
                            internal resources for cannon, are great, and those for small arms considerable, & in full emploiment. we shall not
                            suffer from that want should we have war: and of the possibility of that you will judge by the inclosed proclamation, &
                            by what you know of the character of the English government. never, since the battle of Lexington have I seen this
                            country in such a state of exasperation as at present: and even that did not produce such unanimity. the federalists
                            themselves coalesce with us as to the object, tho’ they will return to their trade of censuring every measure taken to
                            obtain it. ‘reparation for the past and security for the future’ is our motto; but whether the English will be yield—it
                            freely, or will require resort to non-intercourse, or to war, is yet to be seen. we prepare for the last. we have actually
                            2000. men in the field employed chiefly in covering the exposed coast, & cutting off all supply to the British vessels.
                            we think our gun boats at New York (32.) with heavy batteries along shore, & bombs, will put that city hors d’insulte—if
                            you could procure & send me a good description & drawing of one of your Prames, you would do me a most acceptable
                            service. I suppose them to be in fact a floating battery rendered very mangeable by oars.   Burr’s conspiracy has been one
                            of the most flagitous of which history will ever furnish an example. he had combined the objects of separating the Western
                            states from us, of adding Mexico to them, & of placing himself at their head. but he who could expect to effect such
                            objects by the aid of American citizens, must be perfectly ripe for Bedlam. yet altho’ there is not a man in the US. who
                            is not satisfied of the depth of his guilt, such are the jealous provisions of our law in favor of the accused & against
                            the accuser, that I question if he can be convicted, out of 48. jurors who are to be summoned, he has a right to chuse the
                            12. who are to try him, and if any one of the 12. refuses to concur in finding him guilty, he escapes. this affair has
                            been a great confirmation in my mind of the innate strength of the form of our government. he had probably induced near a
                            thousand men to engage with him, by making them believe the government connived at it. a proclamation alone, by
                            undecieving them, so completely disarmed him, that he had not above 30. men left, ready to go all lengths with him. the
                            first enterprize was to have been the Siesure of N. Orleans, which he supprosed would powerfully bridle the country above,
                            & place him at the door of Mexico. it has given me infinite satisfaction, that not a single native Creole of Louisiana,
                            and but one American settled there before the delivery of the country to us, were in his interest. his partisans there
                            were made up of fugitives from justice or from their debts who had flocked there from other parts of the US. after the
                            delivery of the country, and of adventurers & speculators of all descriptions. I thank you for the volume of memoires
                            you have sent me, & will immediately deliver that for the Phil. society. I feel a great interest in the publication of
                            Turgot’s works, but quite as much in your return here. your Eleutherian son is very valuable to us & will daily become
                            more so. I hope there will be a reaction of good offices on him.—we have heard of a great improvement in France of the
                            furnace for heating cannon balls; but we can get no description of it.   I salute you with sincere affection, & add
                            assurances of the highest respect.
                        
                            Th: Jefferson
                     
                        
                    